Citation Nr: 1034366	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
degenerative joint disease (DJD) of the cervical spine, from 
December 20, 1989 through  September 22, 2002.

2.  Entitlement to a rating in excess of 30 percent for DJD of 
the cervical spine, from September 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 1991 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial 10 percent rating for 
DJD of the cervical spine, effective April 9, 1990.  In October 
1991, the Veteran filed a notice of disagreement (NOD) with the 
initial rating assigned.  According to a June 1992 supplemental 
statement of the case (SSOC), a statement of the case (SOC) was 
issued in November 1991.  Correspondence from the Veteran's 
representative (VA Form 1-646) dated in May 1992 was accepted as 
a substantive appeal, in lieu of a VA Form 9.

In March 1994, the Board remanded the claim on appeal to the RO 
for additional development.  After accomplishing the requested 
action, the RO issued a February 1995 decision increasing the 
rating for DJD of the cervical spine from 10 to 30 percent, 
effective December 20, 1989 (the date of the claim for service 
connection).  In a September 1995 SSOC, the RO continued the 30 
percent rating and returned the matter to the Board for further 
appellate consideration.  

In November 2000, the Board remanded the claim to the RO to 
schedule the Veteran for a Board hearing at the RO (Travel Board 
hearing).  In May 2002, the Veteran and his wife testified during 
a Board hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of the hearing is of record.  

In December 2008, the Board   remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the 30 percent rating (as reflected in a 
December 2009 SSOC), and returned the matter to the Board for 
further appellate consideration.  

As the appeal emanates from the Veteran's disagreement with the 
initial rating of 30 percent assigned following the grant of 
service connection for DJD of the cervical spine, the Board has 
characterized the claim for an initial rating, in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
higher initial rating claims from claims for already service-
connected disabilities).  Moreover, although the RO granted a 
higher, 30 percent rating from December 20, 1989, as a higher 
rating for this disability is assignable, and the Veteran is 
presumed to seek the maximum available benefit, the claim for 
higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Moreover, as will be explained below, the 
Board has recharacterized the appeal as encompassing both matters 
set forth on the title page.  

The Board's decision on the matter of an initial rating in excess 
of 30 percent, from December 20, 1989 through  September 22, 
2002, is set forth below.  The matter of a rating in excess of 30 
percent, from September 23, 2002, is addressed in the remand 
following the order; this matter is being remanded to the RO, via 
the AMC, for additional development.  VA will notify the Veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, 
historically,  the Veteran also perfected an appeal from a 
September 1990 rating decision in which the RO, inter alia, 
denied a compensable rating for tinea versicolor; and denied a 
rating in excess of 10 percent for residuals of a gunshot wound 
to the low back.  In a December 1999 decision, the RO assigned a 
20 percent rating for residuals of a gunshot wound based on clear 
and unmistakable error, effective from the day after the Veteran 
separated from service, and, in April 2003, the Board denied a 
rating in excess of 20 percent.  In a February 1995 decision, the 
RO increased the rating from 0 to 10 percent for tinea 
versicolor, and, in December 2008, the Board denied a rating in 
excess of 10 percent.  

The Veteran also perfected an appeal from an August 1995 rating 
decision, in which the RO granted service connection and assigned 
an initial 30 percent rating for PTSD, effective June 22, 1993.  
The Veteran appealed both the initial rating and effective date 
assigned.  In April 2003, the Board granted a 100 percent initial 
rating for PTSD, but denied an effective date earlier than June 
22, 1993.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  From the December 20, 1989 effective date of the grant of 
service connection through September 22, 2002, the Veteran's DJD 
of the cervical spine disability was manifested by limited motion 
and radicular complaints (such as pain and numbness in the 
shoulders/arms, and decreased grip strength); however, no 
ankylosis or  more than moderate intervertebral disc syndrome 
(IVDS) with recurring attacks was shown..


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
DJD of the cervical spine, from December 20, 1989 through 
September 22, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.71, 4.71a, Diagnostic Codes (DCs) 5287, 5290, 5293 (as in 
effect prior to September 23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO's initial adjudication of the claim was in 
June 1991, several years before enactment of the VCAA.  

Post rating, a January 2009 letter provided notice as to what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA. The 
January 2009 letter also provided general information pertaining 
to VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, and specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 in effect prior to May 30, 2008).Moreover, June 
1992 and January 2009 SSOCs set forth the criteria for a higher 
rating for cervical spine disability in effect prior to September 
23, 2002 (which suffices, in part, for Dingess/Hartman).  

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the record includes no letter specifically 
notifying the  what the evidence must show to support his claim 
for a  higher rating.  However, on these facts, the absence of 
such notice is not shown to prejudice the Veteran, inasmuch as 
the In this regard, the claims file reflects that the Veteran and 
his representative had actual knowledge of the information and 
evidence necessary to support his claim for a higher initial 
rating.  Through his Board hearing testimony, the Veteran made 
clear that he understood that higher ratings were available based 
on increasing symptomatology.  He also testified about the 
current symptomatology associated with his service connected 
cervical spine disability.  Given the Veteran's statements, the 
Board finds that the omission of a specific letter pertinent to 
the claim for higher rating is harmless.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
treatment records, private medical records from Cybercare, Inc. 
and Dr. S., and the reports of VA examination in November 1990, 
July 1994, August 1998, and March 1999.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, on 
his behalf. No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter 
herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Factual Background

An April 1990 VA treatment record notes that an X-ray revealed 
osteoarthritis of the cervical spine with discogenic disease.  
The Veteran complained of pain in his neck and shoulder.  

The Veteran was hospitalized in June and July 1990 for alcohol 
dependence.  A discharge summary notes that he had cervical spine 
DJD, but that the physical examination was essentially within 
normal limits.  An X-ray showed narrowing of several 
intervertebral discs.

The report of an October 1990 VA examination reflects the 
Veteran's complaints of neck pain.  Range of motion was from 40 
degrees of extension to 60 degrees of forward flexion.  Lateral 
flexion was to 30 degrees, bilaterally, and rotation was to 50 
degrees, bilaterally.  There were no cervical muscle spasms or 
crepitations and both upper extremities were of anatomical 
contour with normal range of motion and no atrophy.  

A May 1991 VA treatment record reflects the Veteran's complaints 
of neck pain radiating into his shoulder and arms; he had full 
range of motion and the impression was radicular pain.  A May 
1991 X-ray revealed degenerative disease with spur formation and 
narrowing disc space between the C5 and C6 vertebrae.  A June 
1991 neurology note reflects that the Veteran had mild decreased 
sensation to pinprick in the left arm.  A June 1991 VA magnetic 
resonance imagining (MRI) showed slight osteophytic changes at 
the C5-C6 level with degeneration of the disc material.  A July 
1991 neurology note reflects that the Veteran complained of pain 
in his shoulders shooting into his arms and head.  On physical 
examination, there were no neurological deficits established.      

An August 1991 VA neurology note reflects that the Veteran had 
decreased biceps and brachioradial reflexes.  There were no 
significant sensory disturbance and no atrophy.  The diagnosis 
was C5-C6 radiculopathy secondary to osteoarthritis.  In October 
1991, the Veteran complained that he had pain and numbness down 
his arms "on and off" and that Tylenol 3 offered some pain 
relief.  On physical examination, the right upper extremity was 
slightly weaker than the left; there was decreased sensation in 
the right forearm, and deep tendon reflexes were 1+ throughout. 

A November 1992 VA treatment record reflects the Veteran's 
complaints of cervical spine pain and numbness in the right arm 
when he sneezed.  A nonfocal neurological examination revealed no 
atrophy or weakness.  

A February 1993 VA MRI revealed  moderate degenerative changes in 
the C3 through C6 intervals associated with posterior ridging, 
more pronounced at the C3-4 and C5-6 levels.  Disc material was 
noted in the left paramidline location at the C3-4 level and 
there was mild bilateral foraminal stenosis at the C5-6 level.

The report of a July 1994 VA examination reflects the Veteran's 
complaints of neck pain in all neck movements and in the right 
trapezius area.  Range of motion was from 14 degrees of extension 
to 24 degrees of forward flexion.  Right and left lateral flexion 
was to 20 and 26 degrees, respectively.  Right and left rotation 
was to 50 and 30 degrees, respectively.  The examiner noted that 
an exact evaluation could not be done due to poor cooperation and 
extreme pain sensitivity.  Deep tendon reflexes were 2+ in the 
upper extremity; sensitivity to pinprick was intact.  It was 
noted that a June 1992 X-ray showed posterior marginal 
osteophytes and narrowing of the intervertebral disc spaces.  A 
July 1994 MRI revealed degenerative disc disease (DDD) at C3-4 
through C5-6 levels.  There was a tiny central disc protrusion at 
C3-4, which minimally contacted and flattened the anterior aspect 
of the spinal cord.  No other levels of cord compression were 
seen.  

A January 1996 VA treatment record notes that motor examination 
was 5/5 and sensory was intact.  Deep tendon reflexes were 2/4.  
In April 1996, the Veteran complained of arm and neck pain with 
spasms.  It was noted that clinically, the Veteran had the same 
recurrent spine pain with no significant changes in the 
examination.  In June 1996, he complained of increased pain.  He 
said that he had temporary relief after a facet block, but he was 
still having difficulty with grip strength, right more than left.  
On physical examination for weakness in the right hand, the 
physician noted that there was no difference (presumably when 
compared to the left). 

 In August 1996, the Veteran complained of neck pain going into 
both shoulders and the medial three fingers of the hands, and, on 
occasion, all fingers of the hands.  He said that he had had 
these symptoms intermittently for 1 year following a motor 
vehicle accident (MVA).  He said he had had a similar problem in 
the past.  The physician reviewed MRIs of the Veteran's spine, 
hands, and wrists and stated that the MRIs did not fully explain 
the Veteran's deficit.  The physician noted that the Veteran also 
had a background of schizoaffective disorder.

A May 1997 VA treatment record reflects the Veteran's complaints 
of right shoulder pain radiating into his right arm.  Motor 
examination of the arms was 5/5 except on the ulnar side of grip 
and flexion of the pinkie finger on the right side, which was 
4/5.  There was decreased sensation to pinprick on the lateral 
hand and forearm and decreased sensation to touch to all 
modality.  A note was made to rule out an acute herniated nucleus 
pulpous.  A July 1997 neurology note reflects that the Veteran 
reported falling off a step ladder in May and experiencing 
numbness in the 5th digit and thumb of the right hand, which 
resolved over time.  On sensory examination, there was deceased 
sensation to pinprick of the lateral and medial aspect of the 
left forearm and the medial aspect of the right forearm.  There 
was decreased diameter of the right forearm.  The assessment was 
cervical DJD with chronic pain syndrome and schizoaffective 
disorder.  An electromyograph (EMG) was recommended to rule out 
carpal tunnel syndrome.  

The results of an October 1997 EMG were suggestive of poly-
sensory neuropathy.  It was noted that it seemed to be an axonal 
disorder and there was no evidence of root lesion.  

An October 1997 neurology record notes that the Veteran was still 
complaining of neck pain and numbness of the bilateral upper 
extremities with activity, right greater than left.  The pain was 
characterized as shooting pain, relieved by stopping activity, 
worsened by sitting.  It was noted he had 5/5 strength, normal 
tone, no atrophy, and that range of motion of the cervical spine 
was normal.

An April 1998 VA neurology record indicates  that the Veteran 
continued to have the same cervical spine complaints.  Motor 
examination was 5/5 diffusely, and there was no atrophy.  Sensory 
examination was inconsistent with decreased sensation to light 
touch and pinprick in the left hand.  It was noted that an EMG 
had found axonal polyneuropathy of questionable etiology.  

The report of an August 1998 VA examination reflects the 
Veteran's complaints of progressively worsening cervical spine 
pain.  Range of motion was from 0 degrees of extension to 30 
degrees of forward flexion.  Right and left later flexion was to 
20 and 0 degrees, respectively.  Bilateral rotation was to 20 
degrees.  Deep tendon reflexes of the upper extremities were 1+.  
An X-ray of the cervical spine showed DDD with hypertrophic 
changes.  

A January 1999 MRI revealed similar findings as previous MRIs and 
the impression was stable appearance of the cervical spine from 
the examination performed in May 1997.

The report of a March 1999 VA examination reflects the Veteran's 
complaints of cervical spine pain and right-sided radiculopathy.  
He said he was also having numbness and tingling of the left 
shoulder into the fingers.  On physical examination, range of 
motion was from 10 degrees of extension to 28 degrees of forward 
flexion.  Right and left lateral flexion was to 26 and 20 
degrees, respectively.  Right and left rotation was to 16 and 12 
degrees, respectively.  It was noted that pain was the Veteran's 
main problem and that he even had pain at rest.  There was 
objective evidence of painful motion and muscle spasms.  There 
was no essential weakness.  There was tenderness at the C6-7 
level.  There was abnormal biceps, triceps, and supination jerks.  
There was sensory deficit to pinprick in the right hand, and the 
middle, ring, and little fingers.  The examiner noted that 
compared to the July 1994 VA examination, there was mild 
deterioration in range of motion in the cervical spine due to 
pain.  

A May 1999 VA treatment record reflects that the Veteran was seen 
for a routine visit.  Motor strength was symmetrical and deep 
tendon reflexes were 2+ bilaterally.  In August 1999, the Veteran 
complained of weakness in his right arm and hand.  He said that 
he frequently dropped things after a short period of time.  He 
said he had neck pain radiating mostly down his right arm after a 
sudden movement.  He also described numbness in all four limbs, 
worse in his arms.  On physical examination, he had decreased 
grip strength 4/5 in the right arm.  Sensation was intact C5-T1.  
X-rays showed C4-5 foraminal narrowing.  The impression was 
chronic cervicalgia and negative elbow pathology.  In September 
1999, the Veteran complained of pain in both elbows.  There were 
no sensory deficits.  The impression was chronic cervicalgia and 
lumbago due to spondylosis, multi-joint affectation possibly 
osteoarthritis.  A note was made to rule out carpal tunnel 
syndrome.  

An October 1999 occupational therapy note reflects that manual 
muscle tests of the right upper extremity was 5/5 in all muscle 
groups.  On the left, the shoulder was 4-/5; the elbow was 4+/5; 
pronation and supination was 4+/5; and wrist flexion and 
extension was 4-/5.  Grip strength using a dynamometer measured:  
100 pounds, 60 pounds, and 65 pounds on the right; and 60 pounds, 
55 pounds, and 62 pounds on the left.  Pinch grip was as follows:  
2 pinch was 9 pounds on the right and 7 pounds on the left; 3 
chuck jaw was 5 pounds on the right and 4 pounds on the left; 
lateral pinch was 17 pounds on the right and 12 pounds on the 
left.  Fine motor skills using a 9 hole pet test revealed 30 
seconds on the right and 31 seconds on the left.  The Veteran had 
positive phalens with pain on the back and ventral side of his 
forearm.  He also had positive tinels on the left side at the 
medial epicondyle with pain felt down the ulnar side of forearm 
and wrist.  It was noted that the Veteran had decreased range of 
motion in the upper extremities and decreased muscle strength on 
the left side.  A November 1999 neurology note reflects that an 
EMG was significant for mild sensory peripheral neuropathy and 
right carpal tunnel syndrome.

A June 2000 neurology clinic note reflects that the Veteran had 
decreased power in the left hand grip with diminished sensation 
in his lateral upper extremities.  The diagnosis was cervical and 
lumbar DDD and spondylosis.  In November 2000, it was noted that 
the Veteran had full function on his activity of daily living, 
and was full duty as a painter.  Motor strength was 5/5 except 
for the hand grip, which was -5/5.  Deep tendon reflexes were 2+.  
Coordination and sensation was within normal limits.  It was 
noted that electophysiologic finings were suggestion of mild 
polysensory neuropathy.  A December 2000 occupational therapy 
note reflects that the Veteran was independent in all activities 
of daily living, but said that he had difficulty with activities 
requiring fine motor skills such as buttoning and lacing.  A 
December 2000 physical therapy evaluation notes that range of 
motion was 20 degrees on extension, 35 degrees on right lateral 
flexion, 25 on left lateral flexion, 30 degrees on right 
rotation, and 20 degrees on left rotation.  Subsequent physical 
and occupational therapy notes reflect continued complaints of 
pain, numbness and weakness.

A January 2001 EMG revealed findings suggestive of borderline 
sensory neuropathy of the ulnar nerves suggestive of diabetic 
neuropathy.  A January 2001 occupational therapy note reflects 
that the Veteran had made improvements in range of motion of the 
neck, but had no improvement in the area of grip strength - 
although he did report decreased incidence of dropping objects by 
about 25 percent.  A November 2001 X-ray showed DDD at the C3-4 
and C5-6 levels.  A December 2001 MRI revealed minor degenerative 
spondylosis with no canal or foraminal stenosis.  VA outpatient 
treatment records dated in 2001 and 2002 show treatment with TENS 
and kinesiotherapy.  

Private medical records from Cybercare, Inc., reflect that the 
Veteran had work-related accidents in November 2001 and March 
2002.  A December 2001 initial evaluation reflects that he fell 
off a ladder and hit his right shoulder, neck, low back and head 
in November 2001.  Range of motion of the cervical spine was from 
15 degrees of extension to 30 degrees of forward flexion.  
Lateral flexion was to 15 degrees, bilaterally.   Right and left 
rotation was to 40 and 45 degrees, respectively.  Motor 
examination was significant for weakness in the right deltoid and 
trapezius muscles, 4/5.  Peripheral reflexes were diminished in 
the right biceps reflex, 1/4.  On sensory examination, 
hypoesthesia was noted in the right C5 and C6 dermatomes.  The 
diagnosis was traumatic paracervical myofascitis with 
radiculopathy.  

A January 2002 private medical record reflects that motor 
examination was significant for weakness in the right deltoid, 
triceps, grip, quadriceps and tibialis anterior muscles, 4/5.  
Sensory examination was significant for pinprick hypoesthesia in 
the right C6, C7, and C8 distributions.  Deep tendon reflex were 
diminished in the right triceps, 1/4.  Range of motion of the 
cervical spine was from 20 degrees on extension, and  to 30 
degrees on forward flexion.  Lateral flexion was to 20 degrees, 
bilaterally.  Rotation was to 50 degrees, bilaterally.  A January 
2002 X-ray revealed straightened lordosis and multilevel 
spondylitic change.

Later in January 2002, a private medical record reflects that 
cervical range of motion was from 40 degrees on extension to 50 
degrees on forward flexion.  Bilateral lateral flexion was to 20 
degrees and bilateral rotation was to 70 degrees.  There was 
weakness in the right deltoid, triceps and biceps muscles, 4/5; 
hypoesthesia in the right C6 dermatome, and decreased right 
biceps and brachioradialis reflexes, 1/4.  Two weeks later, range 
of motion of the cervical spine was from 35 degrees of extension 
to 45 degrees of forward flexion.  Bilateral lateral flexion was 
to 20 degrees and bilateral rotation was to 65 degrees.  
Hypoesthesia in the right C7 dermatome was noted.

A February 2002 MRI from a Dr. S., a private physician, showed 
straightened lordosis; and C3/4, C4/5, C5/6 central herniations 
with cord impingement and flattening noted.  

An April 2002 private medical record reflects that range of 
motion of the cervical spine was from 20 degrees on extension to 
30 degrees on forward flexion.  Bilateral lateral flexion was to 
10 degrees and bilateral rotation was to 50 degrees.  Sensory was 
significant for hypoesthesias in the left C5, C6, and C7 
dermatomes.  Motor examination was significant for weakness in 
the left trapezius, deltoid, and grip muscles, 4/5.  There were 
decreased left triceps and biceps reflexes, 1/4.  There were 
similar findings during a June 2002 evaluation; range of motion 
of the cervical spine was from 25 degrees on extension, to 40 
degrees on forward flexion; bilateral lateral flexion was to 25 
degrees; and bilateral rotation was to 60 degrees.  In July 2002, 
range of motion was from 35 degrees on extension to 45 degrees on 
forward flexion; right and left lateral flexion was to 10 and 15 
degrees, respectively; bilateral rotation was to 65 degrees.  In 
August 2002, range of motion findings were the same as in July 
2002.

An August 2002 MRI from Dr. S. revealed reversed lordosis, and 
bulging discs from C3 to C7 with cord impingement and spinal 
stenosis.  An August 2002 EMG revealed findings suggestive of 
bilateral C7 and C8 radiculopathies.

A September 2002 VA treatment record reflects the Veteran's 
ongoing complaints of neck pain going into his shoulders, left 
greater than right.  It was noted that an August 2002 MRI of the 
spine showed mild straightening with mild reversal of the normal 
lordosis and degenerative loss of vertebral body height at C3, C4 
and moderate narrowing of the canal by disc/ridge changes, most 
impacted at the C3-4 and C5-6 levels, mild flattening of the 
secal sac, no signal cord change.   Motor examination was 5/5 
except for the right triceps, which was 4-/5.  The impression was 
moderate cervical stenosis, radiculopathy, no myelopathy.  

III.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

The Board points out that the medical evidence reflects that the 
Veteran has IVDS of the cervical spine as well as DJD; however, 
the Veteran's medical treatment providers have used these terms 
interchangeably.  Furthermore, an August 1991 neurological 
treatment record notes that the cervical spine radiculopathy was 
secondary to arthritis.  Where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998). Hence, in this case, the Board has considered 
all of the Veteran's cervical spine symptoms in evaluating his 
service-connected disability.

Historically, the Veteran's cervical spine DJD has been evaluated 
under DC 5003, for degenerative arthritis, which, in turn, is 
evaluated on the basis of  limitation of motion of the affected 
part.  See 38 C.F.R. § 4.71a.  Prior to September 26, 2003, 
limitation of motion of the cervical spine was evaluated under DC 
5290.  See 38 C.F.R. § 4.71a.  

Effective September 23, 2002, the criteria for rating IVDS were 
revised, and, effective September 26, 2003, VA revised the 
criteria for rating all disabilities of the spine, including 
IVDS.  As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic Codes, 
and to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-
2003 (2003).

In this case, as will be explained in the remand below, the 
Veteran has not received notice of the revised criteria for 
rating IVDS (effective September 23, 2002) or the revised 
criteria for rating all injuries and disabilities of the spine 
(effective September 26, 2003).  Furthermore, it does not appear 
that the RO has considered the revised criteria in adjudicating 
the Veteran's claim.  The Veteran has, however, received notice 
of criteria in effect prior to September 23, 2002, and the RO has 
considered these criteria.  Hence, to avoid any prejudice to the 
Veteran, in this decision, the Board will only address the 
initial rating assigned prior to September 23, 2002.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 5003. 
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Under former DC 5290, a rating of 10 percent was assigned for 
slight limitation of motion of the cervical spine, a 20 percent 
was assigned for a moderate limitation of motion, and a rating of 
30 percent was assigned for a severe limitation of motion.  The 
terms "slight," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

[Parenthetically, the Board notes that, as a point of reference, 
standard or normal ranges of cervical spine motion are as 
follows:  forward flexion, from 0 to 45 degrees; extension, from 
0 to 45 degrees; right and left lateral flexion, each, from 0 to 
45 degrees; and right and left lateral rotation, each, from 0 to 
80 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2009)].

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, prior to September 23, 2002, the Veteran was 
assigned  a 30 percent rating under former DC 5290, which is the 
maximum rating assignable under that diagnostic code.   While a 
higher, 40 percent rating may be assigned for unfavorable 
ankylosis of the cervical spine under former DC 5287, for the 
period in question, the Veteran was able to accomplish some 
movement of his spine, and no ankylosis was diagnosed or shown.   

Moreover, in this case, the Board finds that, the 30 percent 
rating assigned properly compensates the Veteran for the extent 
of his functional loss due to pain and other factors set forth in 
§§ 4.40 and 4.45, and DeLuca.  In reaching this determination, 
the Board notes that, although the medical evidence indicates the 
Veteran has limitation of motion of the cervical spine primarily 
due to pain, the medical evidence does not support a finding the 
Veteran's pain is so disabling as to effectively result in 
ankylosis of the cervical spine, which, as indicated above, is 
required for the next higher rating.

Alternatively, the Board has considered whether a higher rating 
is available under the criteria for rating IVDS.  Prior to 
September 23, 2002, under former Diagnostic Code 5293, a 10 
percent rating was warranted for mild IVDS; a 20 percent rating 
was warranted for moderate IVDS with recurring attacks; a 40 
percent rating was warranted for severe IVDS with recurring 
attacks and intermittent relief; and a maximum rating of 60 
percent was warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Considering the evidence in light of the above, the Board finds 
that, collectively, the medical evidence prior to September 23, 
2002 does not reflect that the Veteran's cervical spine 
disability met the criteria for a higher, 40 percent rating under 
former DC 5293 for severe IVDS.  

Although the Veteran had radicular complaints, such as pain and 
numbness in his shoulders/arms and decreased grip strength, the 
medical evidence does not reflect symptoms characteristic of 
severe IVDS.  In this regard, there was mild decreased sensation 
noted in June 1991 and no neurological deficits noted in July 
1991.  In October 1991, the Veteran described intermittent pain 
and numbness that was relieved with medication.  The July 1994 VA 
examiner noted that deep tendon reflexes in the upper extremities 
were normal and sensitivity to pinprick was intact.  In January 
1996, although deep tendon reflexes were diminished, the Veteran 
had normal motor and sensory examinations and there was no 
difference in hand grip between the right and left.  In May 1997, 
motor examination of the arms was 5/5 except for the ulnar side 
of the grip on the right side, which was only 4/5.  In October 
1997, he had 5/5 strength, normal tone, no atrophy, and range of 
motion of the cervical spine was normal.  In March 1999, there 
were abnormal biceps, triceps, and supination jerks and sensory 
deficit was noted in the right hand.  In May 1999, decreased grip 
strength was noted to be 4/5 in the right arm.  In October 1999, 
muscle tests of the right upper extremity were 5/5 in all muscle 
groups.  In June 2000, hand grip was slightly diminished, -5/5.  
In January 2002, there was some minimal weakness in the upper 
extremities, 4/5, and decreased sensation to pinprick.  There 
were similar findings in April 2002.  In September 2002, the 
Veteran's cervical spine stenosis was described as "moderate."  

The above-cited evidence reflects that, prior to September 23, 
2002, the symptoms of the Veteran's cervical spine disability 
more closely approximated moderate, rather than severe, IVDS, 
warranting no more than the  30 percent rating assigned.  Most 
neurological findings were at or near normal, and the findings 
noted were assessed as  mild or moderate.  Hence, for the period 
in question, the next, higher 40 percent rating under former DC 
5293 is not assignable.

No other potentially applicable criteria in effect prior to 
September 23, 2002, provides a basis for higher rating for the 
Veteran's cervical spine disability.  In the absence of any 
evidence of residuals of fracture of cervical vertebra, DC 5285 
is inapplicable.  The disability also was not shown to involve 
any other factor(s) that warrant evaluating the disability under 
any other provision(s) of VA's rating schedule. 

The Board points out that it has certainly considered the 
Veteran's assertions as to his spine symptoms-which he is 
competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the criteria needed to support an increased 
rating-a showing of ankylosis of the cervical spine, or the type 
of clinical findings  needed  establish severe IVDS-require  
medical findings which are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Hence, while the appellant's complaints have been 
considered, they are not considered more persuasive on these 
points than the objective medical findings which, as indicated 
above, do not support the claim for higher rating.

For all the foregoing reasons, the Board finds that, for the 
period prior to September 23, 2002, there is no basis for staged 
rating of the cervical spine disability, pursuant to Fenderson 
(cited above); and that the claim for a higher initial rating for 
the disability must be denied.  In reaching these  conclusions, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating during the relevant time 
period, that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

ORDER

An initial rating in excess of 30 percent for DJD of the cervical 
spine, from December 20, 1989 through September 22, 2002, is 
denied.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
further RO action on the claim for a higher rating for DJD of the 
cervical spine, from September 23, 2002, is warranted, even 
though such action will, regrettably, further delay an appellate 
decision on the claim.

As noted above, effective September 23, 2002, the criteria for 
rating IVDS were revised (see 67 Fed. Reg. 54,345-349 (August 22, 
2002)), and, effective September 26, 2003, VA revised the 
criteria for rating all disabilities of the spine, including IVDS 
(see 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243)).  

In this case, it does not appear that the Veteran received notice 
of the revised criteria, and it is unclear whether the RO 
considered the revised criteria in its adjudication of the claim 
for the time period after the revisions became effective.  Since 
September 23, 2002, the RO has only readjudicated the claim on 
one occasion - in a December 2009 SSOC.  The December 2009 SSOC 
cites the criteria for rating limitation of motion of the 
cervical spine under DC 5290 (as in effect prior to September 26, 
2003), but does not discuss the revised criteria as they pertain 
to IVDS or other disabilities of the spine.  A summary of 
applicable laws and regulations with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination, must be included in the SOC or SSOC.  38 C.F.R. § 
19.29.  Hence, a remand is warranted to provide the Veteran with 
the appropriate notice of the revised criteria and to ensure that 
the RO has considered these criteria in adjudicating the claim.  

The Board also finds that, prior to adjudication of the claim 
remaining on appeal, additional RO action is warranted.

The RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The claims file includes VA 
outpatient treatment records from the New York Harbor Healthcare 
System (HHS) dated through March 2003, and dated in May and 
September 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any outstanding 
records of treatment for DJD of the cervical spine from the New 
York HHS since March 2003, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, the 
RO should give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO's letter should also provide notice as to the 
revised criteria for rating injuries and disabilities of the 
spine, to include IVDS (as in effect from September 23, 2002, and 
from September 26, 2003).

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal (to include 
arranging for the Veteran to undergo further examination, if 
warranted).  The RO's adjudication of the claim must include 
consideration of all pertinent evidence since September 23, 2002, 
and legal authority (to include all revised criteria for 
evaluating the Veteran's cervical spine disability, noted above).  
The RO should also consider whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited above), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the New York 
HHS all outstanding records of evaluation 
and/or treatment for the Veteran's cervical 
spine disability, since March 2003.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher rating for DJD of the 
cervical spine, from September 23, 2002. 

The RO should explain the type of evidence 
that is the Veteran's ultimate responsibility 
to submit.  The RO's letter should also 
provide notice as to the revised criteria for 
rating injuries and disabilities of the 
spine, to include IVDS (as in effect from 
September 23, 2002, and from September 26, 
2003).

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if appropriate), 
the RO should adjudicate the claim for a 
higher rating for DJD of the cervical spine, 
from September 23, 2002, in light of all 
pertinent evidence (from September 23, 2002) 
and legal authority (in particular, all 
revised criteria for rating injuries and 
disabilities of the spine, to include IVDS, 
as in effect from September 23, 2002, and 
from September 26, 2003).  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited  above), is 
appropriate.  

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered (to 
include all revised criteria for rating 
injuries and disabilities of the spine, to 
include IVDS, as in effect from September 23, 
2002, and from September 26, 2003), as well 
as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


